Exhibit 3.1 NUMBER:A-56107 [LOGO] BRITISH COLUMBIA COMPANY ACT CERTIFICATE OF REGISTRATION I Hereby Certify that THE LECTURENET LEARNING CORPORATION has this day been registered as an extraprovincial company under the Company Act Issued under my hand at Victoria, British Columbia, on January 24, 2002 [SEAL] JOHN S. POWELL JOHN S. POWELL Registrar of Companies PROVINCE OF BRITISH COLUMBIA CANADA [flag] Industry Canada Industrie Canada ELECTRONIC TRANSACTION RAPPORT DE LA TRANSACTION REPORT ELECTRONIQUE Canada Business Loi canadienne sur les Corporations Act societes par actions ARTICLES OF STATUTS CONSTITUTIFS INCORPORATION (SECTION 6) (ARTICLE 6) Processing Type - Mode de Traitement: E-Commerce 1. Name of Corporation - Denomination de la societe THE LECTURENET LEARNING CORPORATION 2 . The province or territory in Canada where the registered office is to be situated - La province ou Ie territoire au Canada oil se situera le siege social British Columbia 3 . The classes and any maximum number of shares that the corporation is authorized to issue- Categories et Ie nombre maximal d'actions que la societe est autorisec it emettre The annexed Schedule I is incorporated in this form. L'annexe I ci-jointe fait partie integrante de la presente formule. 4 . Restrictions, if any, on share transfers - Restrictions sur Ie transfert des actions, s'i1 y a lieu The annexed Schedule 2 is incorporated in this form. L'annexe 2 ci-jointe fait partie integrante de la presente formule. 5. Number (or minimum and maximum number) of directors - Nombre (ou nombre minimal et maximal) d'administrateurs Minimum: 1Maximum: 5 6 . Restrictions, if any, on business the corporation may carry on - Limites imposeesal'activite commerciale de la societe, s'il y a lieu The annexed Schedule 3 is incorporated in this form. L'annexe 3 ci-jointe fait partie integrante de 1a presente formule. 7 . Other provisions, if any - Autres dispositions, s'i1 y a lieu The annexed Schedule 4 is incorporated in this form. L'annexe 4 ci-jointe fait partie integrante de la presente formule. 8. Incorporators – Fondateurs Names(s) - Nom(s) Address (including postal code) - Adresse (inclure Ie code postal) Signature JEFFERSON THACHUK #34 - 3, BRITISH COLUMBIA CANADA JEFFERSON THACHUK V4P IB7 Canada [FLAG] SCHEDULE / ANNEX 1 ONE CLASS OF SHARES: The corporation is authorized to issue an unlimited number of shares of one class. SCHEDULE / ANNEX 2 RESTRICTIONS ON SHARE TRANSFERS: The right to transfer shares of the Corporation shall be restricted in that no shareholder shall be entitled to transfer any share or shares of the Corporation without the approval of: a. the directors of the Corporation expressed by resolution passed by the votes cast by a majority of the directors of the Corporation at a meeting of the board of directors or signed by all of the directors of the Corporation; OR b. the shareholders of the Corporation expressed by resolution passed by the votes cast by a majority of the shareholders who voted in respect of the resolution or signed by all shareholders entitled to vote on that resolution. SCHEDULE / ANNEX 3 None SCHEDULE / ANNEX 4 a. The number of shareholders in the Corporation, exclusive of employees and former employees who, while employed by the Corporation were, and following the termination of that employment, continue to be, shareholders of the Corporation, is limited to not more than fifty, two or more persons who are the joint registered holders of one or more shares being counted as one shareholder. b.Any invitation to the public to subscribe for securities of the Corporation is prohibited. c. If authorized by by-law which is duly made by the directors and confirmed by ordinary resolution of the shareholders, the directors of the Corporation may from time to time: i.borrow money upon the credit of the Corporation; ii.issue, reissue, sell or pledge debt obligations of the Corporation; and iii. mortgage, hypothecate, pledge or otherwise create a security interest in all or any property of the Corporation, owned or subsequently acquired to secure any debt obligation of the Corporation. Any such by-law may provide for the delegation of such powers by the directors to such officers or directors of the Corporation to such extent and in such manner as may be set out in the by-law. Nothing herein limits or restricts the borrowing of money by the Corporation on bills of exchange or promissory notes made, drawn, accepted or endorsed by or on behalf of the Corporation. d. The directors may appoint one or more directors, who shall hold office for a term expiring not later than the close of the next annual general meeting of shareholders, but the total number of directors so appointed may not exceed one third of the number of directors elected at the previous annual general meeting of shareholders. NUMBER:A56107 [LOGO] BRITISH COLUMBIA CERTIFICATE OF CHANGE OF NAME FOR AN EXTRAPROVINCIAL COMPANY BUSINESS CORPORATIONS ACT I Hereby Certify that THE LECTURENET LEARNING CORPORATION has on October 4, 2004, at 08:29 AM Pacific Time filed documents evidencing its change of name to INSIGHTFULMIND LEARNING, INC. Issued under my hand at Victoria, British Columbia, on October 4, 2004 [SEAL] JOHN S. POWELL JOHN S. POWELL Registrar of Companies PROVINCE OF BRITISH COLUMBIA CANADA Industry Canada Industrie Canada Certificate Certificat of Amendment de modification Canada Business Loi canadienne sur Corporations Act les societes par actions THE LECTURENET LEARNING CORPORATION 397901-6 Name of corporation-Denomination de la societe Corporation number-Numero de la societe I hereby certify that the articles of the Je certifie que les statuts de la societe above-named corporation were amended: susmentionnee ont ete modifies: a) under section 13 of the Canada a) en vertu de l’article 13 de la Loi Business Corporations Act in canadienne sur les societes par accordance with the attached notice; actions, confromement a l’avis ci-joint; b) under section 27 of the Canada b) en vertu de l’article 27 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of amendment actions, tel qu’il est indique dans les designating a series of shares; clauses modificatrices ci-jointes designant une serie d’actions; c) under section 179 of the Canada T c) en vertu de l’article 179 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of amendment; actions, tel qu’il est indique dans les clauses modificatrices ci-jointes; d) under section 179 of the Canada d) en vertu de l’article 191 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of reorganization; actions, tel qu’il est indique dans les clauses de reorganisation ci-jointes; R. SHAW August 13, 2002 / le 13 aout 2002 Director – Directeur Date of Amendment – Date de modification Canada Industry Canada Industrie Canada ELECTRONIC TRANSACTION RAPPORT DE LA TRANSACTION REPORT ELECTRONIQUE Canada Business Loi canadienne sur les Corporation Act societes par actions ARTICLES OF AMENDMENT CLAUSES MODIFICATRICES (SECTIONS 27 OR 177) (SECTIONS 27 OU 177) 1. Name of corporation – Denomination de la societe 2. Corporation no. – No de la societe THE LECTURENET LEARNING CORPORATION 397901-6 3. The articles of the above-named corporation are amended as follows: Les statuts de la societe mentionnee ci-dessus sont modifies de la facon suivante: All of the issued and outstanding shares of the Corporation be subdivided on the basis of one and one-half (1 ½) post-subdivision shares for each one (1) pre-subdivision share. Date Name – Nom Signature Capacity of – en qualite 2002-08-13 JEFF THACHUK DIRECTOR Page 1 of 1 Canada Industry Canada Industrie Canada Certificate Certificat of Amendment de modification Canada Business Loi canadienne sur Corporations Act les societes par actions InsightfulMind Learning, Inc. 397901-6 Name of corporation-Denomination de la societe Corporation number-Numero de la societe I hereby certify that the articles of the Je certifie que les statuts de la societe above-named corporation were amended: susmentionnee ont ete modifies: a) under section 13 of the Canada a) en vertu de l’article 13 de la Loi Business Corporations Act in canadienne sur les societes par accordance with the attached notice; actions, confromement a l’avis ci-joint; b) under section 27 of the Canada b) en vertu de l’article 27 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of amendment actions, tel qu’il est indique dans les designating a series of shares; clauses modificatrices ci-jointes designant une serie d’actions; c) under section 179 of the Canada T c) en vertu de l’article 179 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of amendment; actions, tel qu’il est indique dans les clauses modificatrices ci-jointes; d) under section 179 of the Canada d) en vertu de l’article 191 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of reorganization; actions, tel qu’il est indique dans les clauses de reorganisation ci-jointes; R. SHAW August 26, 2002 / le 26 aout 2002 Director – Directeur Date of Amendment – Date de modification Canada Industry Canada Industrie Canada ELECTRONIC TRANSACTION RAPPORT DE LA TRANSACTION REPORT ELECTRONIQUE Canada Business Loi canadienne sur les Corporation Act societes par actions ARTICLES OF AMENDMENT CLAUSES MODIFICATRICES (SECTIONS 27 OR 177) (SECTIONS 27 OU 177) 1. Name of corporation – Denomination de la societe 2. Corporation no. – No de la societe THE LECTURENET LEARNING CORPORATION 397901-6 3. The articles of the above-named corporation are amended as follows: Les statuts de la societe mentionnee ci-dessus sont modifies de la facon suivante: The provisions of item 1 in the Articles of the Corporation dated December 3, 2001 are deleted and the following substituted therefore: 1.The name of the Corporation is InsightfulMind Learning, Inc. Date Name – Nom Signature Capacity of – en qualite 2002-08-26 JEFFERSON THACHUK DIRECTOR Page 1 of 1 Canada Industry Canada Industrie Canada Certificate Certificat of Amendment de modification Canada Business Loi canadienne sur Corporations Act les societes par actions InsightfulMind Learning, Inc. 397901-6 Name of corporation-Denomination de la societe Corporation number-Numero de la societe I hereby certify that the articles of the Je certifie que les statuts de la societe above-named corporation were amended: susmentionnee ont ete modifies: a) under section 13 of the Canada a) en vertu de l’article 13 de la Loi Business Corporations Act in canadienne sur les societes par accordance with the attached notice; actions, confromement a l’avis ci-joint; b) under section 27 of the Canada b) en vertu de l’article 27 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of amendment actions, tel qu’il est indique dans les designating a series of shares; clauses modificatrices ci-jointes designant une serie d’actions; c) under section 179 of the Canada T c) en vertu de l’article 179 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of amendment; actions, tel qu’il est indique dans les clauses modificatrices ci-jointes; d) under section 179 of the Canada d) en vertu de l’article 191 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of reorganization; actions, tel qu’il est indique dans les clauses de reorganisation ci-jointes; R. SHAW September 24, 2002 / le 24 septembre 2002 Director – Directeur Date of Amendment – Date de modification Canada Industry Canada Industrie Canada ELECTRONIC TRANSACTION RAPPORT DE LA TRANSACTION REPORT ELECTRONIQUE Canada Business Loi canadienne sur les Corporation Act societes par actions ARTICLES OF AMENDMENT CLAUSES MODIFICATRICES (SECTIONS 27 OR 177) (SECTIONS 27 OU 177) 1. Name of corporation – Denomination de la societe 2. Corporation no. – No de la societe InsightfulMind Learning, Inc. 397901-6 3. The articles of the above-named corporation are amended as follows: Les statuts de la societe mentionnee ci-dessus sont modifies de la facon suivante: a.to delete paragraphs a. and b. in the Schedule/Annex 4 to the Articles of Incorporation of the Corporation. b.to renumber paragraphs c. and d. in Schedule/Annex 4 to the Articles of Incorporation of the Corporation. c.to replace Schedule/Annex 4 to the Articles of Incorporation of the Corporation with Schedule/Annex 4 as set for in Schedule “A” hereto, which shall be Schedule/Annex 4 to the Articles of Incorporation of the Corporation. SCHEDULE “A” SCHEDULE / ANNEX 4 OTHER PROVISIONS a.If authorized by by-law which is duly made by the directors and confirmed by ordinary resolution of the shareholders, the Directors of the Corporation may from time to time: i. borrow money upon the credit of the Corporation; ii. issue, reissue, sell or pledge debt obligations of the Corporation; and iii. mortgage, hypothecate, pledge or otherwise create a security interest in all or any property of the Corporation, owned or subsequently acquired to secure any debt obligation of the Corporation. Any such by-law may provide for the delegation of such powers by the directors to such officers or directors of the Corporation to such extent and in such manner as may be set out in the by-law. Nothing herein limits or restrict the borrowing of money by the Corporation on bills of exchange or promissory notes made, drawn, accepted or endorsed by or on behalf of the Corporation. b.The directors may appoint one or more directors, who shall hold office for a term expiring not later than the close of the next annual general meeting of shareholders, but the total number of directors so appointed may not exceed one third of the number of directors elected at the previous annual general meeting of shareholders. Date Name – Nom Signature Capacity of – en qualite 2002-09-24 JEFFERSON THACHUK DIRECTOR Page 1 of 1 Canada Industry Canada Industrie Canada FORM 4 FORMULE 4 ARTICLES OF AMENDMENT CLAUSES MODIFICATRICES Canada Business Loi canadienne sur les (SECTION 27 OR 177) (SECTIONS 27 OU 177) Corporation Act societes par actions 1. Name of corporation – Denomination de la societe 2. Corporation no. – No de la societe InsightfulMind Learning, Inc. 397901-6 3. The articles of the above-named corporation are amended as follows: Les statuts de la societe mentionnee ci-dessus sont modifies de la facon suivante: a. to delete paragraphs a. and b. in Schedule/Annex 4 to the Articles of Incorporation of the Corporation; b. to renumber paragraphs c. and d. in Schedule/Annex 4 to the Articles of Incorporation of the Corporation as paragraphs a. and b., respectively; c. to replace Schedule/Annex 4 to the Articles of Incorporation of the Corporation with Articles of Incorporation of the Corporation. Date Signature 4 Capacity of – en qualite September 20, 2002 JEFFERSON THACHUK Director For Departmental Use Only A l’usage du ministere seulement Printed Name – Nom en letters moulees Filed Deposee JEFFERSON THACHUK Page 1 of 1 Canada SCHEDULE “A” SCHEDULE / ANNEX 4 OTHER PROVISIONS: a. If authorized by by-law which is duly made by the directors and confirmed by ordinary resolution of the shareholders, the directors of the Corporation may from time to time: i.borrow money upon the credit of the Corporation; ii.issue, reissue, sell or pledge debt obligations of the Corporation; and iii. mortgage, hypothecate, pledge or otherwise create a security interest in all or any property of the Corporation, owned or subsequently acquired to secure any debt obligation of the Corporation. Any such by-law may provide for the delegation of such powers by the directors to such officers or directors of the Corporation to such extent and in such manner as may be set out in the by-law. Nothing herein limits or restrict the borrowing of money by the Corporation on bills of exchange or promissory notes made, drawn, accepted or endorsed by or on behalf of the Corporation. b. The directors may appoint one or more directors, who shall hold office for a term expiring not later than the close of the next annual general meeting of shareholders, but the total number of directors so appointed may not exceed one third of the number of directors elected at the previous annual general meeting of shareholders. [flag] Industry Canada Industrie Canada Corporations Directorate Direction generale des Corporations 9th floor ge etage Jean Edmonds Towers South Tour Jean Edmonds sud 365 Laurier Avenue West 365, avenue Laurier ouest Ottawa, Ontario KIA OC8 Ottawa (Ontario) K IA OC8 02-08-13 Client Number / Numero de Client Request Number / Numero de Demande ELECTRONIC COMMERCE NAME DECISION DECISION DE LA DENOMINATION With reference to you name request for: Concernant votre demande de fa denomination: InsightfulMind Learning, Inc. THE PROPOSED NAME IS AVAILABLE FOR USE AS A CORPORATE NAME HOWEVER Such availability is subject to the applicants assuming full responsibility for any risk of confusion with existing business names and trade marks (including those set out in the relevant NUANS search report(s)). Acceptance of such responsibility will comprise an obligation to change the name to a dissimilar one in the event that representations are made and established that confusion is likely to occur. (The use of any name granted is subj ect to the laws of the jurisdiction where the comJlany carries on business.) LA DENOMINAnON PROPOSEE EST DISPONIBLE: CEPENDANT Telle disponibilite est sujette a ce que les requerants assument toute responsabilite de risque de confusion avec toutes denominations commerciales, et toutes marques de commerce existantes (y compris celles qui sont citees dansle(s) rapport(s) de recherche NUANS pertinent(s)). Cette acceptation de responsabilite comprend l'obligation de changer la denomination de la societe en une denomination differente advenant le cas ou des representations sont faites etablissant qu'il existe une probabilite de confusion. (L'utilisation de tout nom octroye est sujettea toute loi de la juridiction ou la societe exploiteson entreprise) Such availability is based on the current NUANS search report and any other facts known to the Corporations Directorate at this time. New information coming to our attention prior to or on filing articles could effect this availability. If any printing or other use of the name ismade before the certificate is issued, it will be done at the risk ofthe applicant. Telle disponibilite est basee sur Ie rapport de recherche NUANS actuel et des autres faits connus par la Direction generaIe des corporations en ce moment. Il est possible que de nouvelles informations recueillies, avant ou depuis l'emission de cette lettre affectent la disponibilite de la denomination. Si des imprimes ou autre usage de la denomination sont faits avant l'emission du certificat les requerants assumeront entierement ce risque. NOTE: NOTA: 1) Your NUANS report expires: 2002-11-04 1) Votre rapport de recherche NUANS echoira le: 2002-11-04 2) The NUANS search report upon which this 2) La recherche de nom NUANS sur laquelle decision in based has a life of 90 days. The cette decision est basee n'est valide que pour reservation of your name will expire at the 90 jours. La reservation de nom expire ala end of that period unless, prior to that date, fin de cette periode amoins que, dans you have been incorporated, or you have l'intervalle, vous ne soyez constitue en requested and received a new name societe ou que vous n'ayez renouvelle votre decision on the basis of a new NUANS rapport de recherche et obtenu une nouvelle search report. decision de nom favorable. 3) For oral explanations related to any items 3) Pour plus de renseignements concernant marked by (**), you may access our Voice notre demande decrite sur notre lettre de Information Service (a service of taped decision, indiquee par (**), vous pouvez messages) by calling (613) 946-0147 or acceder anotre Systeme d'Information par 946-0148. messagerie vocale, en composant Ie (613) 946-0147 ou 946-0148. 4) There is no personalized telephone 4) Nous n'offrons pas de service personnalise consultation service on corporate names. de consultation orale pour les noms Any requests for reconsideration or corporatifs. Toutes demandes de information must be made in writing and reconsideration ou d'information doivent can be sent by fax to area code (613) etre soumises par ecrit et peuvent etre 941-5782 or toll free at 1-877-568-9922. envoyees par telecopieur en composant le (613) 941-5782 ou sans frais 1-877-568-9922. 5) Ifdocuments and fee were filed with the 5) Si des documents et droit de depot ont efe request for a name decision, please deposes avec votre demande de decision de respond within 5 working days or we will denomination sociaIe, veuillez nous fournir have no other alternative but to return les informations requises d'ici les 5 your documents, in which case, the fee prochains jours ouvrables ou les documents will be retained in anticipation of a further vous seront retournes, en tel cas, Ies droits filing. The articles will receive a new seront retenus en prevision d'un autre effective date upon re-submission. depot. Les statuts ou les clauses recevront une nouvelle date d'entnle en viqueur lorsque nous les recevrons de nouveau. Kim O’Brien Signature WE ASK FOR YOU COOPERATION IN QUOTING OUR REQUEST NUMBER, YOUR CLIENT ID AND THE DATE OF THE MOST RECENT DECISION (A COPY OF 1ST PAGE OF THE NAME DECISION (NOT THE FAX SHEET) WOULD BE SUITABLE FOR THIS PURPOSE) IN ANY FUTURE SUBMISSIONS WITH RESPECT TO THE NAME. NOUS DEMANDONS VOTRE COOEPRATION EN CITANT NOTRE NUMERO DE DEMANDE, VOTRE NUMERO DE CLIENT, ET LA DATE DE LA DECISION LA PLUS RECENTE (UNE COPIE DE LA PREMIERE PAGE DE LA DECISION DE LA DEMANDE (PAS LA PAGE COUVERTURE) SERAIT ACCEPTABLE) DANS DES SOUMISSION SFUTURES RELATIVEMENT A CETTE DENOMINATION SOCIALE. NUMBER:A0056107 [LOGO] BRITISH COLUMBIA The Best Place on Earth CERTIFICATE OF CHANGE OF NAME FOR AN EXTRAPROVINCIAL COMPANY BUSINESS CORPORATIONS ACT I Hereby Certify that INSIGHTFULMIND LEARNING, INC. has on November 3,2009, at 08:03 AM Pacific Time filed documents changing its name to CORONUS SOLAR INC. Issued under my hand at Victoria, British Columbia, on November 3, 2009 [SEAL] RON TOWNSHEND RON TOWNSHEND Registrar of Companies PROVINCE OF BRITISH COLUMBIA CANADA Industry Canada Industrie Canada Certificate Certificat of Amendment de modification Canada Business Loi canadienne sur Corporations Act les societes par actions Coronus Solar Inc. 397901-6 Name of corporation-Denomination de la societe Corporation number-Numero de la societe I hereby certify that the articles of the Je certifie que les statuts de la societe above-named corporation were amended: susmentionnee ont ete modifies: a) under section 13 of the Canada a) en vertu de l’article 13 de la Loi Business Corporations Act in canadienne sur les societes par accordance with the attached notice; actions, confromement a l’avis ci-joint; b) under section 27 of the Canada b) en vertu de l’article 27 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of amendment actions, tel qu’il est indique dans les designating a series of shares; clauses modificatrices ci-jointes designant une serie d’actions; c) under section 179 of the Canada T c) en vertu de l’article 179 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of amendment; actions, tel qu’il est indique dans les clauses modificatrices ci-jointes; d) under section 179 of the Canada d) en vertu de l’article 191 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of reorganization; actions, tel qu’il est indique dans les clauses de reorganisation ci-jointes; RICHARD G. SHAW November 3, 2009 / le 3 novembre 2009 Richard G. Shaw Director – Directeur Date of Amendment – Date de modification Canada Industry Canada Industrie Canada ELECTRONIC TRANSACTION RAPPORT DE LA TRANSACTION REPORT ELECTRONIQUE Canada Business Loi canadienne sur les Corporation Act societes par actions ARTICLES OF AMENDMENT CLAUSES MODIFICATRICES (SECTIONS 27 OR 177) (SECTIONS 27 OU 177) 1. Name of corporation – Denomination de la societe 2. Corporation no. – No de la societe InsightfulMind Learning, Inc. 397901-6 3. The articles of the above-named corporation are amended as follows: Les statuts de la societe mentionnee ci-dessus sont modifies de la facon suivante: The corporation changes its name to: Coronus Solar Inc. Date Name – Nom Signature Capacity of – en qualite 2009-10-23 JULIE SHEPPARD AUTHORIZED OFFICER Page 1 of 1 Canada Industry Canada Industrie Canada Certificate Certificat of Amendment de modification Canada Business Loi canadienne sur Corporations Act les societes par actions Coronus Solar Inc. 397901-6 Name of corporation-Denomination de la societe Corporation number-Numero de la societe I hereby certify that the articles of the Je certifie que les statuts de la societe above-named corporation were amended: susmentionnee ont ete modifies: a) under section 13 of the Canada a) en vertu de l’article 13 de la Loi Business Corporations Act in canadienne sur les societes par accordance with the attached notice; actions, confromement a l’avis ci-joint; b) under section 27 of the Canada b) en vertu de l’article 27 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of amendment actions, tel qu’il est indique dans les designating a series of shares; clauses modificatrices ci-jointes designant une serie d’actions; c) under section 179 of the Canada T c) en vertu de l’article 179 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of amendment; actions, tel qu’il est indique dans les clauses modificatrices ci-jointes; d) under section 179 of the Canada d) en vertu de l’article 191 de la Loi Business Corporations Act as set out in canadienne sur les societes par the attached articles of reorganization; actions, tel qu’il est indique dans les clauses de reorganisation ci-jointes; RICHARD G. SHAW November 3, 2009 / le 3 novembre 2009 Richard G. Shaw Director – Directeur Date of Amendment – Date de modification Canada Industry Canada Industrie Canada ELECTRONIC TRANSACTION RAPPORT DE LA TRANSACTION REPORT ELECTRONIQUE Canada Business Loi canadienne sur les Corporation Act societes par actions ARTICLES OF AMENDMENT CLAUSES MODIFICATRICES (SECTIONS 27 OR 177) (SECTIONS 27 OU 177) 1. Name of corporation – Denomination de la societe 2. Corporation no. – No de la societe Coronus Solar Inc. 397901-6 3. The articles of the above-named corporation are amended as follows: Les statuts de la societe mentionnee ci-dessus sont modifies de la facon suivante: All of the issued and outstanding shares of the Corporation be subdivided on the basis of two (2) post-subdivision shares for each one (1) pre-subdivision share. The provisions of Item 4 (annexed Schedule 2) of the Articles of Incorporation to be deleted in its entirety and replaced with “None”. Date Name – Nom Signature Capacity of – en qualite 2009-10-27 JULIE SHEPPARD AUTHORIZED OFFICER Page 1 of 1 Canada
